                                                                            Case 2:17-cv-01964-JCM-BNW Document 206 Filed 05/11/21 Page 1 of 3




                                                                          TREVOR J. HATFIELD, ESQ
                                                                        1 Nevada Bar No. 7373
                                                                        2 HATFIELD & ASSOCIATES, LTD.
                                                                          703 S. Eighth Street
                                                                        3 Las Vegas, Nevada 89101
                                                                          Telephone: (702) 388-4469
                                                                        4 Facsimile: (702) 386-9825
                                                                        5 Email: thatfield@hatfieldlawassociates.com
                                                                          Attorney for Plaintiff In conjunction with Legal Aid
                                                                        6 Center of Southern Nevada Pro Bono Project
                                                                        7
                                                                                                          UNITED STATES DISTRICT COURT
                                                                        8
                                                                                                              DISTRICT OF NEVADA
                                                                        9
                                                                       10                                                   CASE NO: 2:17-cv-01964-JCM-BNW
                                                                             JUSTIN L. TRIPP,
                                                                       11
                          703 S.8th Street * Las Vegas, Nevada 89101




                                                                                                                                  STIPULATION AND ORDER TO
HATFIELD & ASSOCIATES, LTD.




                                                                                            Plaintiff,
                                                                                                                                 EXTEND TIME FOR PLAINTIFF TO
                                                                       12
                                                                                     vs.                                         RESPOND TO DEFENDANTS’ FOUR
                                   Telephone (702) 388-4469




                                                                       13                                                           MOTIONS FOR SUMMARY
                                                                             CLARK COUNTY, et al                                          JUDGMENT
                                                                       14                                                                (First Request)
                                                                                            Defendants.
                                                                       15
                                                                                    COMES NOW, Plaintiff Justin Tripp (“Plaintiff”), by and through his counsel, the law
                                                                       16
                                                                            firm of Hatfield & Associates., Ltd., appearing pro bono publico, and Defendant Cesar Esparza,
                                                                       17
                                                                       18 Defendant Las Vegas Metropolitan Police Department, Defendants Michael Rose and Jacqulyn
                                                                       19 Schumaker and Defendants LVMPD Sergeants’ (hereinafter “Defendants”) by and through their
                                                                       20
                                                                            counsel, the law firm of Kaempfer Crowell, hereby stipulate and agree to extend the time for
                                                                       21
                                                                            Plaintiff to Respond to the following Defendants’ Motions for Summary Judgment, due on May
                                                                       22
                                                                            17, 2021, to July 16, 2021:
                                                                       23
                                                                       24      1.   Defendant Cesar Esparza’s Motion for Summary Judgment [ECF #198];

                                                                       25      2. Defendant Las Vegas Metropolitan Police Department’s Motion for Summary Judgment
                                                                       26
                                                                                    [ECF #199];
                                                                       27
                                                                               3. Defendants Michael Rose’s and Jacqulyn Schumaker’s Motion for Summary Judgment
                                                                       28
                                                                                    [ECF #200];
                                                                          Case 2:17-cv-01964-JCM-BNW Document 206 Filed 05/11/21 Page 2 of 3




                                                                                4. Defendants’ LVMPD Sergeants’ Motion for Summary Judgment [ECF #201].
                                                                      1
                                                                      2            This request is submitted pursuant to LR IA 6-1, 6-2 and 7-1 and is the parties’ first

                                                                      3 request for an extension of time for Plaintiff to respond to Defendant’s Motion for Summary
                                                                      4 Judgment.
                                                                      5
                                                                               Good cause exists for this extension. Plaintiff's counsel is requesting a sixty (60) day
                                                                      6
                                                                        extension of time up to and including July 16, 2021, to respond to all parties' Motions for
                                                                      7
                                                                      8 Summary Judgment as Plaintiff is in prison, communication must be scheduled, and the volume
                                                                      9 of the motions. Defendant has courteously granted this extension of time for Plaintiff to file his
                                                                     10 Response. Accordingly, Plaintiff shall have up to and including July 16, 2021, to respond to
                                                                     11
HATFIELD & ASSOCIATES, LTD.
                          703 8th Street * Las Vegas, Nevada 89101




                                                                        Defendants’ Motions for Summary Judgment [ECF #198], [ECF #199], [ECF #200] and [ECF
                                                                     12
                                                                        #201].
                                  Telephone (702) 388-4469




                                                                     13
                                                                                     th
                                                                     14 DATED this 11 day of May, 2021                      DATED this 11th day of May, 2021

                                                                     15 HATFIELD & ASSOCIATES                               KAEMPFER CROWELL
                                                                     16        /s/ Trevor J. Hatfield                           /s/ Lyssa S. Anderson
                                                                           By:                                              By:
                                                                     17      TREVOR J. HATFIELD, ESQ. (SBN 7373)             LYSSA S. ANDERSON, ESQ. (SBN 5781)
                                                                             703 S. Eighth Street                            RYAN W. DANIELS, ESQ. (SBN 13094)
                                                                     18        Las Vegas, Nevada 89101                       1980 Festival Plaza Drive, Ste. 650
                                                                               Tel: (702) 388-4469                            Las Vegas, Nevada 89135
                                                                     19        Email: thatfield@hatfieldlawassociates.com     Tel: (702) 792-7000
                                                                               Attorney for Plaintiff In Conjunction with
                                                                     20        Legal Aid Center of Southern Nevada Pro        Email: landerson@kcnvlaw.com
                                                                               Bono Project.                                  Email: rdaniels@kcnvlaw.com
                                                                     21                                                       Attorneys for Defendant Cesar Esparza
                                                                     22
                                                                     23 ///
                                                                     24 ///
                                                                     25
                                                                          ///
                                                                     26
                                                                          ///
                                                                     27
                                                                     28 ///



                                                                                                                   -2-
                                                                          Case 2:17-cv-01964-JCM-BNW Document 206 Filed 05/11/21 Page 3 of 3




                                                                      1 DATED this 11th day of May, 2021.
                                                                      2
                                                                        LAURIA TOKUNAGA GATES & LINN, LLP
                                                                      3
                                                                              /s/ Paul A. Cardinale
                                                                      4 By:                    _________________
                                                                      5   PAUL    A. CARDINALE,     ESQ. (SBN 8394)
                                                                          1755 Creekside Oaks Drive, Suite 240
                                                                      6 Sacramento, CA 95833
                                                                          Tel.: (916) 492-2000
                                                                      7 Email: pcardinale@ltglaw.net
                                                                      8
                                                                          Southern Nevada Office:
                                                                      9 601 South Seventh Street
                                                                          Las Vegas, NV 89101
                                                                     10 Tel.: (702) 387-8633
                                                                     11
HATFIELD & ASSOCIATES, LTD.
                          703 8th Street * Las Vegas, Nevada 89101




                                                                        Attorneys for NAPHCARE, INC., an Alabama Corporation; HARRY DURAN, M.D., in his
                                                                     12 individual capacity; ERIC LOPEZ, P.A., in his individual capacity; RACHEL SCHEIBLICH
                                                                        (formerly known as “RUDD”) in her individual capacity; KENDRA MEYER (formerly known as
                                  Telephone (702) 388-4469




                                                                     13 SCHULTZ”) in her individual capacity, and RAYMOND MONDORA
                                                                     14
                                                                     15
                                                                     16
                                                                     17                                    ORDER

                                                                     18 IT IS SO ORDERED:
                                                                     19                                  UNITED STATES DISTRICT COURT JUDGE
                                                                     20                                           May 13, 2021
                                                                                                         Dated:
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28



                                                                                                             -3-
